Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
	
Status of Claims
	Claims 1,2,4-7,13,14, and 17-23 are pending in the application. Claims 1,2,4,6, and 7 have been amended and claims 18-23 are newly added.   Thus, claims 1,2,4-7,13,14, and 17-23 have been examined as the subject matter of record.


Maintained Rejections
	Applicant's arguments filed February 9, 2022 are acknowledged and have been fully considered.  
	The rejection of claims 1,2,4-7,13,14, and 17 under 35 USC 103 as being obvious over Zhang et al. (US PG Publication 2006/0112850A1) in view of McFarling et al.  (WO2016/201512 A1) and HIRATA KATSUHIRO (JP10203902 A) is maintained for the reasons set forth below. Applicants’ cancellation of claims 8,9,11,12,15 and 16 renders their rejections moot.
New Rejection(s) Necessitated by the Amendment filed on February 9, 2022


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1,2,4-7,13,14, and 17-23 are rejected under 35 USC 103 as being obvious over Zhang et al. (US PG Publication 2006/0112850A1, previously cited) in view of McFarling et al.  (WO2016/201512 A1, previously cited) and HIRATA KATSUHIRO (JP10203902 A, previously cited).


Applicant’s Invention

	 Applicant claims a  wood preservative composition comprising: a. an organic solvent carrier having low aromatic content, wherein the organic solvent carrier comprises a hydrocarbon solvent having less than 1% aromatics by weight; b. a dispersion of solid particles of a copper compound having a particle size between about 0.005 microns to about 10 microns; c. an organic biocide comprising penflufen, wherein a ratio of elemental copper to penflufen is in a range of 1:1 to 500:1; and d. a dispersant, wherein the dispersant to copper compound ratio is in a range of 1:500 to 100:1 (wt/wt), wherein a d50 of the solid particles is equal to or less than about 1 micron and wherein a d95 of the solid particles is less than about 10 micron..
Determination of the scope and the content of the prior art
(MPEP 2141.01)


wood preservative composition comprising: (a) an inorganic compound component selected from the group consisting of a metal, metal compound and combinations thereof; and/or an organic biocide component; and (b) a liquid 
organic component; wherein the inorganic compound component and/or organic 
biocide component in a) comprise a dispersion of particles in the liquid 
organic component, and wherein greater than 80 wt. percent of the particles are 
micronized (claim 1 of Zhang et al.).  Zhang et al. teach that a preferred metal is copper.  The copper or copper compounds which can be used include cuprous oxide (a source of copper (I) ions), cupric oxide (a source of copper (II) ions), copper hydroxide, copper carbonate, basic copper carbonate, copper oxychloride, copper 8-hydroxyquinolate, copper dimethyldithiocarbamate, copper omadine, copper borate, and copper residues (e.g., copper metal byproducts ([0012])). In general, the wood preservative solution can have a micronized particle wt % as high as 85 wt % or as low as 0.00001 wt %, although for some applications, concentrations outside this range may be appropriate ([0021]).  Zhang et al. teach the composition further comprising an agent selected from the group consisting of water repellants, colorants, emulsifying agents, dispersants, stabilizers and UV inhibitors (claim 11 of Zhang et al.) as well as a method for preserving a wood product comprising the step of contacting the product with the aforementioned wood preservative composition (claim 12 of Zhang et al.).   Zhang et al. teach that the inorganic compound/organic biocide particles have a size in the range of 0.001 microns to 25.0 microns ([0005] and [0042]) and that some non-limiting examples of organic biocides include pyrazole insecticides and triazole fungicides, such as, for example: bitertanol; fluotrimazole ([0013]).  Non-limiting pine oil ([0037], mineral oil, linseed oil, olive oil, vegetable oil, and castor oil ([0038]).
    With regard to the limitation of instant claims 7,11,12, and 17 wherein Applicant claims a wood product comprising the claimed composition, a method for preserving a wood product comprising the step of contacting the product with a wood preservative composition was taught in the prior art (see claim 12 of Zhang et al.).  Therefore, a wood product comprising the claimed composition would have been rendered obvious by the teachings of the references in the absence of any unobvious property or result.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Zhang et al. is that Zhang et al. do not expressly teach the use of penflufen in a concentration ranging from 0.001-0.25% as well as the use of a termiticide.  However, McFarling et al. teach a wood preservative formulation comprising a non-aqueous carrier (claim 1 of McFarling et al.) wherein the one or more preservative compounds is selected from the group consisting of: insecticides, termiticides, fungicides, mouldicides, and mixtures thereof (claim 10 of McFarling et al.).  The fungicide is selected from azaconazole, tebuconazole, propiconazole, cyproconazole, hexaconazole, triadamefon, 4,5-dichloro-2-n-octyl-4-isothiazolin-3-one (DCOIT), didecyldimethylammonium chloride, didecyldimethylammonium carbonate/bicarbonate, benzalkonum chloride, penflufen, 3-iodo-2-propynyl- butylcarbamate (IPBC), copper naphthenate, copper oxine, copper 
     A second difference between the invention of the instant application and that of Zhang et al. is that Zhang et al. do not expressly teach that wherein at least 50 weight percent of the solid particles have diameters less than 10 microns; and wherein less than 20 weight percent of the solid particles have diameters less than 0.001 micron.  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to alter the particle size. Alterations in the particle size of known compositions previously disclosed in the prior art is considered no more than routine optimization.  According to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
    A third difference between the invention of the instant application and that of Zhang et al. is that Zhang et al. do not expressly teach that the organic solvent carrier comprises a hydrocarbon solvent having less than 1% aromatics by weight. Specifically, biodegradable organic solvent carrier selected from the group consisting of biodiesel, coconut oil, corn oil, cottonseed oil, palm oil, canola oil, palm kernel oil, peanut oil, rapeseed oil, safflower oil, sesame oil, soybean oil, sunflower oil, 3Attorney Docket No. 200704 Response to tung oil, poppy seed oil, vernonia oil, almond oil, beech nut oil, Brazil nut oil, virgin oil, cashew oil, hazelnut oil, macadamia oil, mongongo nut oil, pecan oil, pine nut oil, pistachio oil, walnut oil, pumpkin seed oil, pracaxi oil, grape seed oil, rice bran oil, carapa oil, and hempseed oil.  However, HIRATA KATSUHIRO teaches 


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


    The teachings of Zhang et al. McFarling et al.  are both directed to wood preservative compositions as well as methods of preserving wood products using said compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Zhang et al. McFarling et al.  to arrive at a  wood preservative composition comprising penflufen  and a termiticide at the time the instant invention was filed, with a reasonable expectation of success.   In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very 
    
    The teachings of Zhang et al.  and HIRATA KATSUHIRO are both directed to wood preservative compositions as well as methods of preserving wood products using said compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Zhang et al. and HIRATA KATSUHIRO to arrive at a wood preservative composition comprising the claimed organic solvent carrier at the time the instant invention was filed, with a reasonable expectation of success.   In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from there having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional biocides set forth prima facie obvious subject matter. 

  With regards to the limitation of instant claims 1 and 23 wherein Applicant claims that the organic solvent carrier comprises a hydrocarbon solvent having less than 1% aromatics by weight and that the hydrocarbon solvent comprises a flash point of at least 80 C, Zhang et al. teach wood preservative compositions comprising organic carriers that can be used, either alone, or as mixtures, as solubility allows, include heptane, hexane, n-pentane ([0035],paraffinic saturated alkanes of the instant claims 230) and  

  Lastly, with regards to the newly added claim limitation wherein Applicant now claims that a ratio of elemental copper to penflufen is in a range of 1:1 to 500:1; and d. a dispersant, wherein the dispersant to copper compound ratio is in a range of 1:500 to 100:1 (wt/wt), the cited references do not teach these ratios.  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of the herbicidal components is routine experimentation and is readily practiced by one of ordinary skill.  





Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on February 9, 2022 with respect to the rejection of claims 1,2,4-7,13,14, and 17 under 35 USC 103 as being obvious over Zhang et al. (US PG Publication 2006/0112850A1) in view of McFarling et al.  (WO2016/201512 A1) and HIRATA KATSUHIRO (JP10203902 A) have been fully considered but they are not persuasive.   Applicant argues that there is no evidence of record that one of ordinary skill in the art would be motivated to modify the particle size of Zhang or that they would have a reasonable expectation of success to achieve a d95 of less than 10 microns. To the contrary, Applicant respectfully asserts the particle size recited in independent claim 1 was not achieved in prior wood preservation formulations due to agglomeration and precipitation.  As provided in paragraph [0009] of the Specification, Applicant argues that "we have unexpectedly found that using organic solvents containing low or essentially no aromatic content to make particulate copper formulations of the invention can enhance the particle size and dispersion stability of the formulations." Additionally, paragraph [0010] of the Specification discusses the issues with failure and fallout seen with previous wood preservative formulations. Moreover, as provided in paragraph [0010] of the Specification, Applicant argues that "[t]he inventors of the present invention have surprisingly discovered that organic carriers having low aromatic content, .


Applicant has not provided factual evidence that using organic solvents containing low or essentially no aromatic content to make particulate copper 

According to MPEP 716.01(c) [R-2]    Probative Value of Objective Evidence
>I. < TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE
SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or
declaration to be of probative value includes evidence of unexpected results, commercials success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed
subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699,
705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results
must be established by factual evidence.” “[A]ppellants have not presented any
experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). Seealso In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parteGeorge, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

Further, the Examiner notes that the claims need to be commensurate in scope with the factual evidence when provided. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



























Conclusion
No claims are allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617